Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Claim Status
Claims 1, 11, and 19 were amended to include through holes in the bottom frame structure. Claims 26-30 were withdrawn as a result of a previous restriction requirement. Claims 1-25 and 31 are currently pending. 

Drawings
The drawings submitted 09/09/2019 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa et in view of Kono et al. (JP 2016-081761, presented in IDS submitted 10/09/2019) and Lee et al. (U.S. 9173307)

With respect to claim 1, Tazawa discloses a frame structure assembly kit (2 and 4 – lower and upper frame) for accommodating a plurality of battery units (10) in a form of a battery module (1 – battery pack) (Fig. 3), the kit (20) comprising: 
a bottom frame structure (2 – lower frame) including a plurality of longitudinal bottom frames (labeled) and a plurality of lateral bottom frames (labeled) assembled into a grid or ladder (Fig. 3), wherein a part of the longitudinal bottom frames (labeled) and/or the lateral bottom frames (labeled) bends or extends upward to form at least one guide (2a – battery housing groove) for determining the position of each battery unit (Fig. 3 – below); 
a top frame structure (4 – upper frame) including a plurality of top longitudinal frames (4c – link portions) and a plurality of top lateral frames (4b – link portions) assembled into a grid or ladder (Fig. 3); and 
a plurality of pillars (2f – columnar portion) having a length corresponding to the height of the battery units for connecting four corners of the bottom frame structure (2) to the respective four corners of the top frame structure (4) into a rectangular housing capable of accommodating the battery units (Fig. 1 and 3), 
wherein the battery unit (10) has a rectangular shape, and the guide (2a) determines the position of the battery unit such that the longitudinal direction of each battery unit (10) can be directed parallel to the longitudinal bottom frame (labeled) (Fig. 3 – below), and
wherein the bottom frame structure (2) is configured such that the laterally adjacent guides are separately placed to define spacer regions (space between battery packs 1), thereby the battery units can be separately mounted from one another onto the bottom frame structure (2) (Fig. 1).
Tazawa does not disclose the bottom frame structure has bottom air vents just below the spacer regions, the bottom air vents are defined by the longitudinal bottom frames separately disposed from one another, or that the bottom frame structure has through holes formed between adjacent longitudinal bottom frames and/or between lateral bottom frames.
Kono discloses a battery module holder with a top and bottom case ([abstract]) and teaches the inclusion of bottom vents created by partition members ([0013]). Kono further teaches that this aids in air convection and maintains excellent heat dissipation ([0013]). 
It would have been obvious to one having ordinary skill in the art to change the shape of the bottom frame disclosed by Tazawa by adding cut outs to include air vents as taught by Kono to ensure proper heat dissipation within the battery. 


    PNG
    media_image1.png
    601
    590
    media_image1.png
    Greyscale

	Lee discloses a frame structure assembly kit (100 – rack system) to accommodate a plurality of battery units (1) and teaches that the bottom frame structure formed by the horizontal rack frame (112) and rail frame (120) acting as longitudinal/lateral bottom frames have through holes which are blocked by the bottom of batteries (1) when the accommodating space (110) of the frame (100) is accommodating the battery unit (1) (Fig. 2 and 3). Lee further teaches that this allows for air flow underneath of the batter cells via the through holes formed by the arrangement of the longitudinal and lateral frames (Col. 5, L 614).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the battery frame structure disclosed by Tazawa included the air vent taught by Lee in order to allow for air flow beneath the battery cells once installed in the frame structure. 

With respect to claim 2, Tazawa discloses the pillars (2f) are fixed to respective corners of either the bottom frame structure (2), thereby the pillars function as parts of the bottom frame structure (2) (Fig. 3).

With respect to claim 3, Tazawa discloses the bottom frame structure (2) is an integrated structure (Fig. 3).

With respect to claim 4, Tazawa discloses a top frame structure (4), but does not disclose the top frame structure has top air vents in areas corresponding to the spacer regions, and the top air vents are defined by the longitudinal top frames separately disposed from one another.
Kono discloses a battery module holder with a top and bottom case ([abstract]) and teaches inclusion of bottom vents created by partition members ([0013]). Kono further teaches that this aids in air convection and maintains excellent heat dissipation ([0013]). 
It would have been obvious to one having ordinary skill in the art to include vents as taught by Kono underneath the spaces between longitudinal bottom frames to ensure proper heat dissipation within the battery. 

With respect to claim 5, Tazawa discloses the bottom frame (2) structure further comprises bottom beams (21b – shelf plate end face) reinforcing the bottom longitudinal frame and/or the bottom lateral frame (Fig. 2).

With respect to claim 6, Tazawa discloses the bottom longitudinal frame providing the guide are L-shaped angle members, and a vertical portion of the L-shaped angle member constitutes the guide (Fig. 3).

With respect to claim 7, Tazawa discloses the bottom frame structure (2) has the guides (2a) such that the battery units (10) can be mounted two or more in column and two or more in row (Fig. 2).

With respect to claim 8, Tazawa discloses each of the pillars (2f) has an engaging portion (top of 2f) engageable with the top frame structure (4) at one end thereof (Fig. 3).

With respect to claim 9, Tazawa discloses the engaging portion (top of 2f) has an end plate (2e – screw hole) capable of being in surface contact with the top frame structure (4), and the end plate (2e – screw hole) is capable of being fastened to the top frame structure (4) with a fastener (25) (Fig. 3).

With respect to claim 11, Tazawa discloses a frame structure assembly kit (2 and 4 – lower case and upper case) for accommodating a plurality of battery units (10) in a form of a battery module (1 – battery pack), the kit comprising: 
a bottom frame structure (2) including a plurality of longitudinal bottom frames (labeled) and a plurality of lateral bottom frames (labeled) assembled into a grid or ladder, wherein a part of the longitudinal bottom frames and/or the lateral bottom frames bends or extends upward to form at least one guide (2a) for determining the position of each battery unit (10) (Fig. 3 – above); 
a top frame structure (4) including a plurality of top longitudinal frames (4c) and a plurality of top lateral frames (4b) assembled into a grid or ladder (Fig. 3); and 
a plurality of pillars (2f) having a length corresponding to the height of the battery units (10) for connecting four corners of the bottom frame structure (2) to the respective four corners of the top frame structure (4) into a rectangular housing capable of accommodating the battery units (10) (Fig. 3), 
wherein the bottom longitudinal frame (labeled) providing the guide (2a) are L-shaped angle members, and a vertical portion of the L-shaped angle member constitutes the guide (2a) (Fig. 3).
Tazawa does not disclose the bottom frame structure has through holes formed between adjacent longitudinal bottom frames and/or between lateral bottom frames.
Kono discloses a battery module holder with a top and bottom case ([abstract]) and teaches the inclusion of bottom vents created by partition members ([0013]). Kono further teaches that this aids in air convection and maintains excellent heat dissipation ([0013]). 
It would have been obvious to one having ordinary skill in the art to change the shape of the bottom frame disclosed by Tazawa by adding cut outs to include air vents as taught by Kono to ensure proper heat dissipation within the battery. 
Lee discloses a frame structure assembly kit (100 – rack system) to accommodate a plurality of battery units (1) and teaches that the bottom frame structure formed by the horizontal rack frame (112) and rail frame (120) acting as longitudinal/lateral bottom frames have through holes which are blocked by the bottom of batteries (1) when the accommodating space (110) of the frame (100) is accommodating the battery unit (1) (Fig. 2 and 3). Lee further teaches that this allows for air flow underneath of the batter cells via the through holes formed by the arrangement of the longitudinal and lateral frames (Col. 5, L 614).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the battery frame structure disclosed by Tazawa included the air vent taught by Lee in order to allow for air flow beneath the battery cells once installed in the frame structure. 

With respect to claim 12, Tazawa discloses the pillars (2f) are fixed to respective corners of either the bottom frame structure (2), thereby the pillars function as parts of the bottom frame structure (2) (Fig. 3).

With respect to claim 13, Tazawa discloses the bottom frame structure (2) is an integrated structure (Fig. 3).

With respect to claim 14, Tazawa discloses the bottom frame (2) structure further comprises bottom beams (21b – shelf plate end face) reinforcing the bottom longitudinal frame and/or the bottom lateral frame (Fig. 2).

With respect to claim 15, Tazawa discloses the bottom frame structure (2) has the guides (2a) such that the battery units (10) can be mounted two or more in column and two or more in row (Fig. 2).

With respect to claim 16, Tazawa discloses each of the pillars (2f) has an engaging portion (top of 2f) engageable with the top frame structure (4) at one end thereof (Fig. 3).

With respect to claim 17, Tazawa discloses the engaging portion (top of 2f) has an end plate (2e – screw hole) capable of being in surface contact with the top frame structure (4), and the end plate (2e – screw hole) is capable of being fastened to the top frame structure (4) with a fastener (25) (Fig. 3).


With respect to claim 31, Tazawa discloses a battery module (1) comprising: the frame structure (2 and 4 – lower case and upper case) having the rectangular housing manufactured using the frame structure assembly kit according to claim 1; and a plurality of battery units (10) accommodated in the frame structure (2 and 4) and regularly mounted along the guides (Fig. 3).

Claims 10 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Kono and Lee as applied to claims 1-9, 11-17 and 31 above, and further in view of Ogata et al. (U.S. 20010031392).

With respect to claim 10, 18, and 19 Tazawa modified by Kono discloses a frame structure assembly kit (2 and 4 – lower case and upper case) for accommodating a plurality of battery units (10) in a form of a battery module (1 – battery pack), the kit comprising: 
a bottom frame structure (2) including a plurality of longitudinal bottom frames (labeled) and a plurality of lateral bottom frames (labeled) assembled into a grid or ladder, wherein a part of the longitudinal bottom frames and/or the lateral bottom frames bends or extends upward to form at least one guide (2a) for determining the position of each battery unit (10) (Fig. 3 – above); 
a top frame structure (4) including a plurality of top longitudinal frames (4c) and a plurality of top lateral frames (4b) assembled into a grid or ladder (Fig. 3); and 
a plurality of pillars (2f) having a length corresponding to the height of the battery units (10) for connecting four corners of the bottom frame structure (2) to the respective four corners of the top frame structure (4) into a rectangular housing capable of accommodating the battery units (10) (Fig. 3), 
wherein the bottom longitudinal frame (labeled) providing the guide (2a) are L-shaped angle members, and a vertical portion of the L-shaped angle member constitutes the guide (2a) (Fig. 3), and contain bottom air vents formed from partition members.
Modified Tazawa does not disclose all the bottom frame structure, the top frame structure, and the pillars are made of metal. Tazawa does not disclose the bottom frame structure has through holes formed between adjacent longitudinal bottom frames and/or between lateral bottom frames.
Kono discloses a battery module holder with a top and bottom case ([abstract]) and teaches the inclusion of bottom vents created by partition members ([0013]). Kono further teaches that this aids in air convection and maintains excellent heat dissipation ([0013]). 
It would have been obvious to one having ordinary skill in the art to change the shape of the bottom frame disclosed by Tazawa by adding cut outs to include air vents as taught by Kono to ensure proper heat dissipation within the battery. 
Lee discloses a frame structure assembly kit (100 – rack system) to accommodate a plurality of battery units (1) and teaches that the bottom frame structure formed by the horizontal rack frame (112) and rail frame (120) acting as longitudinal/lateral bottom frames have through holes which are blocked by the bottom of batteries (1) when the accommodating space (110) of the frame (100) is accommodating the battery unit (1) (Fig. 2 and 3). Lee further teaches that this allows for air flow underneath of the batter cells via the through holes formed by the arrangement of the longitudinal and lateral frames (Col. 5, L 614).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the battery frame structure disclosed by Tazawa included the air vent taught by Lee in order to allow for air flow beneath the battery cells once installed in the frame structure. 
Ogata discloses a frame for battery cells ([abstract]) and teaches that the frame (which composes top, bottom, and side parts) should be constructed of metal ([0034]). Ogata further teaches that the frame being metal helps maintain excellent heat conductivity ([0034]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to construct the bottom frame, top frame, and pillars disclosed by modified Tazawa out of metal as taught by Ogata in order to ensure excellent heat conductivity.

With respect to claim 20, Tazawa discloses the pillars (2f) are fixed to respective corners of either the bottom frame structure (2), thereby the pillars function as parts of the bottom frame structure (2) (Fig. 3).

With respect to claim 21, Tazawa discloses the bottom frame structure (2) is an integrated structure (Fig. 3).

With respect to claim 22, Tazawa discloses the bottom frame (2) structure further comprises bottom beams (21b – shelf plate end face) reinforcing the bottom longitudinal frame and/or the bottom lateral frame (Fig. 2).

With respect to claim 23, Tazawa discloses the bottom frame structure (2) has the guides (2a) such that the battery units (10) can be mounted two or more in column and two or more in row (Fig. 2).

With respect to claim 24, Tazawa discloses each of the pillars (2f) has an engaging portion (top of 2f) engageable with the top frame structure (4) at one end thereof (Fig. 3).

With respect to claim 25, Tazawa discloses the engaging portion (top of 2f) has an end plate (2e – screw hole) capable of being in surface contact with the top frame structure (4), and the end plate (2e – screw hole) is capable of being fastened to the top frame structure (4) with a fastener (25) (Fig. 3).

Response to Arguments
Applicant’s arguments, see pages 11 and 12 regarding point 1 of reply, filed 08/23/2022, with respect to 35 U.S.C. 112(a) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment of claims 1, 9, and 11 further structurally limiting the through holes in the bottom of the air vent overcame the previous art and rejection of record. However, new art Lee et al. was found to read on the new air vents. The spacer regions defined by Kono, combined with the air vents defined by Lee, now read on the bottom frame of the instant application which would allow for air flow on the sides and the bottoms of the batteries within the frame structure. Further details are provided in the above rejections of claims 1, 9, and 11. 
The reiteration of the applicant to assert that “grid” explicitly implies uniformity is incorrect. The applicant cites Marriam-Webster dictionary to imply uniformity, however, according to Mariam-Webster, this definition applied to locating points on a map. The most commonly used definition according to Mariam-Webster is “grating – meaning a frame of parallel bars or crossbars.” The examiner further cites the Oxford dictionary which states a “grid” as being “a framework of spaced bars that are parallel to or cross each other” or “ a network of lines that cross each other to form a series of square or rectangles”.  Notice, none of the most commonly understood definitions of the word “grid” imply uniformity whatsoever. The examiner understands that the applicant may act as their own lexicographer in accordance with the MPEP, however in the absence of an explicit definition of the term within the specification, it is within the examiner’s limits to apply the common-understood meaning of a word in a claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727